Citation Nr: 1325930	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for disability of the lumbar spine, to include lumbar degenerative disc disease with left lower extremity radiculopathy, including as secondary to service-connected scar, as residual of cyst, upper tailbone.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to February 1963.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The record before the Board consists of the Veteran's paper claims files and electronic records known as Virtual VA and VBMS.  

The Board notes that the Veteran submitted a motion to advance the case on the Board's docket in July 2013 pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2012), specifically indicating the Veteran's advanced age as the underlying reason for the motion.  However, evidence in the claims file reflects that the Veteran is not yet 75 years old, as required by statute to advance the case on the docket.  Therefore, that motion is denied. 


REMAND

The Veteran claims he has suffered with chronic back pain since his naval service due to multiple falls onboard ship due to a painful pilonidal cyst and the subsequent removal of the cyst from the lower back region.

Initially, the Board notes this issue was last adjudicated in a November 2011 Supplemental Statement of the Case (SSOC).  Thereafter, significant medical evidence was associated with the record in the form of a letter, with the Veteran's waiver of RO consideration, from the Veteran's VA primary care provider since 2003.  That nurse practitioner wrote a letter in support of the claim dated in November 2012.  She noted that the Veteran has maintained since 2003 that his severe low back pain is secondary to surgery he had while on active duty.  She noted that the cyst was complex, took a while to heal, and that he was on limited duty for a number of weeks.  She noted that he stated that he was discharged shortly thereafter.  Additionally, she opined that although she did not think the cyst could cause his degenerative arthritis with radiculopathy, he did sustain multiple injuries aboard ship in his duty as a gunner's mate.  It was reported that the force from the firings would throw him around.  The Veteran reported numerous incidents when he fell down stairs onboard ship.  He did not recall being seen medically for any of these incidents.  The examiner felt that the falls could have caused the problems he now has with his back.  

It is documented in the service treatment records (STRs) that the Veteran had a pilonidal cyst, which had been symptomatic for two years, surgically removed in October 1962 while he was stationed aboard the USS Ticonderoga.  His postoperative course was noted as unremarkable and no relevant clinical abnormality was noted on a February 1963 examination report, when he was deemed physically qualified for release from active duty.  No diagnosis of degenerative disc disease or degenerative joint disease of the lower spine is shown within one year following discharge from service.  

The Veteran's brother reported in January 2011 that he remembered seeing the Veteran stooped over with back problems after getting out of service.  The Veteran told him his back was painful.

VA examination report dated in February 2011 diagnosed multilevel lumbar spine degenerative disk disease with left lower extremity radiculopathy.  The VA examiner stated that the disability is less than likely caused by, a result of, or aggravated by service-connected removal of the pilonidal cyst.  Rationale as follows:  1) Service treatment records are silent for back pain on active duty related to the cyst.  2) Pilonidal cyst treated is found without any documented complications.  3) Current lumbar x-rays and magnetic resonance imaging (MRI) document multilevel degenerative disk disease with varying degrees of neuroforaminal stenosis which is the source of pain and radicular symptoms.  4) Primary care provider has documented that the pain is not related to previous pilonidal cyst.  5) Medical literature does not support evidence in which a pilonidal cyst causes degenerative changes of the spine.

The Veteran's primary care provider noted in an August 2011 treatment note that certainly there is a possibility that the cyst could have caused some nerve dysfunction in the low back area.  

The Board finds the Veteran's assertions as to his falls onboard ship related to the cyst and following his surgery in October 1962 to be credible under the circumstances of his service.  

Although the Veteran was afforded VA examination in February 2011, the examiner did not an proffer opinion as to etiology considering the theory that his low back problems are related to multiple falls down stairs or the firing of heavy weaponry, as described by the Veteran.  

In light of the above, a new VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. 

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all lumbar spine disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the record and based on the examination results, the examiner should identify all lumbar spine disorders that have been present at any time during the pendency of the claim.  In addition, with respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.  The Veteran should be considered a reliable historian as to his assertions that he fell downstairs aboard ship on multiple occasions in the discharge of his duties, as well as having fired heavy weaponry that was jarring to his body.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative are to be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


